Case 9:18-cv-80994-DLB Document 88-2 Entered on FLSD Docket 03/22/2019 Page 1 of 1

EXHIBIT "2"

Bray

5 od

sare

TYIeEM,

WEIS VSAD §

il oe cyto Le IAL. Eel? a |

 

ALIN sasodxy SMIN] ODV

 

MMETL, P VSAD TaROpuo) S95] VSAD <a *
SWOHEOI pOdxyY Toy JUSMIedsG oasMIMIO,) SG] Aq pauolUeS o[quIN e

aqui SAD ALIN N0qy Seong erpomsmay «

DUNO S31 FPPC MOTE TT PAC STALIN ©

JUsTISSpHp eASseEyy ONO ALIN *

ASEMIDY YSAD 44070 APMS ON SPY ed ape) ©

Tos oF] MAN SMIUSAT] IokeN SNMP Y ALIN ©

PRRIMIOD E PEM MAAN “COR 8 10} POS (VSAL) JOZAEUY SSatFy BOOK TOMO) LVS *
TMM S44 VMN PINOT ATIN «

JEN WUT] WT TSTION FM VAD ISATTALIN ©

tINODOS 99a ALIN PIG *

WEIS ALIN dog OF, ssnjay juemasojyug ME] Fy suepnyog «

WES ALIN 999}01g UOHEDOsSY jNaMIa.IOjUy MET IOleyy ©
30}39}9(] OF] MON] SUWSAN] OGY Per] FUNG ALIN ©
Fopae] WT] WET soy s1OUs] POUND Ayr) Pp IOAEPY plodaAaIy «

Topp MogE par] 210g ModeAcisy «

S8F] VSAQ/ALIN *A09g WOHESYSeAu] oUeMLg ©

HESS VSAD/ALIN S00Kg COPIA MON AY *

FOG oF] HOA MIN] TY] JUSAN] OF UNG] Poywweyy AUEduy [EUOHEN Spusjory ajqunpy, ©
JPSUUEL OF OSGAAA E SOFEDAC AGUNG saL1e4) OTD ALIN ©

WSAD PHEPHEA 224g ApEs PePUNY God ON PPT AM=H *

3pnig SAD COM NOGY SFT ALIN ©

ToPANG SE dos-xy posers JusjsdmMosN] ssjoulolg ATIN ©

od-Kq PeIeASSG Seq ALIN *
jUaueaojaYg MET OF A TIN Aq sath], Weg TUG A 1Oneq moqy ser] Suysnssig -\\qN *
SUT Steg 799,41 ALIN 9 TOPs FT EON VSAD HNO) TSies ATIN “MAN *

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

saLLeR MOqy pOOT UF e1quNy 9} 1eHe] Spurs [Pa I VAZETD, CMAN ©
VSAO ¥ ALIN ogy sary Aueqy spesaay apuszy F0lepy “WAN *

 

 

BED LON 90d Spgs wemdeq) jo [eumo sieg ssorsu0) Jo MTEIGIT-AVAN ©

 

TRemaay VEAD MOLY ApMg ON A ESD MEAL, PU [fog TUSMATIOFY Wey peasy] qo TOMO] Jo yuosany pur ET EIS ALIN PIP) MOH MAN ©
; yor gy Areyauo yp soy sraurojsn.y of SAT TF S150 [ees Wary SeEIEIG ATIN “WAN *

SAM] ET MOLT aL FOPOG Aer MsNOg aqUM ALIN “AMVAN *

%86 DEMDY VSAQ OsMOF, SUEY UNO ALIN MAN *

SITUA TOT TOPE suaCSITL, PTT PT ANT SUEY, “VIN «

ALIN 20g ORR moqy SerT IPH AG MAN °

Pareasoy Apmg WSAD Fed SALIN ©

a APMIS VSAD ALIN 278d *

 
 

 

 

 

daSOdxXd SAT VSAD ALIN
